DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In regards to claims 1, 13 and 23, the claims read “A device for capsule endomicroscopy” [claim 1, line 1], “a capsule endomicroscopy device” [claim 13 line 1], “the capsule endomicroscopy device comprising” [claim 13, line 3], “a capsule endomicroscopy device” [claim 23, line 2], without detailing any features whatsoever specifically pertaining to capsule endomicroscopy or capsule devices. As such, it is not clear if a capsule device is claimed, or if the device is simply one capable of use along with a capsule endoscope. Therefore, the claims are unclear. 
For the purposes of prosecution, the former interpretation is held to be correct. 
As PCT restriction practice requires rejection of common technical features, interpretation of claims under 112(b) becomes necessary. 
Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group 1, claims 1-12, drawn to a tethered capsule endoscope device, 
Group II, claims 13-22, drawn to a method of using a tethered endoscope device with fluid-coupled lumens of variable internal pressure. 
Group III, claims 23-25, drawn to a tethered capsule endoscope device and a pump coupled to a lumen thereof. 
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons: 
The common technical feature uniting groups 1-3 together is a device for capsule endomicroscopy, comprising: a tether having a proximal end and a distal end, the tether having a first diameter; an optical fiber disposed within the tether, the optical fiber having a proximal end and a distal end; a tube enclosing at least a portion of the tether, the tube having a proximal end and a distal end, the tube having a second diameter that is larger than the first diameter; a housing coupled to the distal end of the tether and the distal end of the tube; and an optical element disposed within the housing, the optical element being optically coupled to the distal end of the optical fiber and configured to direct light received from the optical fiber toward a periphery of the housing. 
This element cannot be a special technical feature under PCT rule 13.2 because the element is shown in the prior art. Gora et al. (US PGPUB 2013/0310643) teaches 
a device for capsule endomicroscopy [Figs.2-3, abstract], comprising: 
a tether [145, Fig.2, para.58] having a proximal end [at the connection to 270, Fig.2] and a distal end [at the connection to 220, Fig.2], the tether having a first diameter [outer diameter of 145, Fig.2]; 
an optical fiber [“enclosed optical fiber”, para.16, 65; note that “optical probe” and “driveshaft” appear to be synonyms herein] disposed within the tether, the optical fiber having a proximal end [at 270, Fig.2, para.65] and a distal end [at 215, Fig.2, para.65]; 
a tube [240, Fig.2] enclosing at least a portion of the tether, the tube having a proximal end [Fig.2] and a distal end, the tube [Fig.2] having a second diameter [outer diameter of 240, Fig.2] that is larger than the first diameter [Fig.2]; 
a housing [“capsule”, 220, 225, 230, Fig.2, para.60] coupled to the distal end of the tether and the distal end of the tube; and 
an optical element [330, Fig.3, para.66] disposed within the housing, the optical element being optically coupled to the distal end of the optical fiber and configured to direct light received from the optical fiber toward a periphery of the housing [para.65].
A telephone call was made to Dillon E. Dumford on 7 July, 2022 to request an oral election to the above restriction requirement, but did not result in an election being made.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention or species may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse.  Traversal must be presented at the time of election in order to be considered timely.  Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144.  If claims are added after the election, applicant must indicate which of these claims are readable on the elected invention or species.
Should applicant traverse on the ground that the inventions have unity of invention (37 CFR 1.475(a)), applicant must provide reasons in support thereof.  Applicant may submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case.  Where such evidence or admission is provided by applicant, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON B FAIRCHILD whose telephone number is (571)270-5276. The examiner can normally be reached 8:30am-5pm Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Carey can be reached on (571) 270-7235. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/AARON B FAIRCHILD/Primary Examiner, Art Unit 3795